Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to the communication dated 2/16/2021.
Claims 1, 5-12, 15, 19-20 are amended.
Claims 1-20 are pending.

2.    The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.    Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,468,129 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.


	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

4.    Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.    Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Response to Amendment/Arguments
6.	Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
The Applicant argued that Pasieka and Haberaecker failed to suggest acquiring any biometric fingerprint signatures, Zuili and Nichols failed to teach merging at least two parties’ biometric signatures to generate a biometrically signed electronic document (Remarks, pages 18-23).
	It is disagreed as it was stated that Pasieka does not disclose biometric fingerprint, however Haberaecker and Zuili teaches acquiring biometric fingerprint (i.e., the signature document could include SIG_OBJECT. It corresponds to any external object code to be presented as an electronic signature. This would correspond to an HTML embed tag for the specific purpose of presenting a captured signature (e.g., a form of a biometric signature), Haberaecker: 11:37-50). Zuili discloses a device with interface that collects user’s fingerprint information (Zuili: Fig. 1, [0021]), the user information is compiled, time-stamped, encrypted and stored by the device (Zuili: [0026]). Haberaecker, Zuili, Nichols discloses biometric data. It would be obvious to one of ordinary skill in the art at the time of the invention to understand the biometric data includes fingerprints, facial/iris/retina/voice recognition. Haberaecker discloses an electronic closing platform facilitates closing data and documents from a variety of closing services for lenders, closing agents, borrowers and other parties to closing transactions. Muttiple parties need to e-sign closing documents (Haberaecker: Figs. 5A-C; 2:22-43). Therefore, the combination of Pasieka, Zuili, Haberaecker, Nichols disclose the claimed invention as recited.    
 

	It is disagreed, as addressed in the office action, Zuili is relied on for sensing biometric fingerprint of the person, encoding the confirmed biometric fingerprint signatures, merging the received Pll with the encoded biometric fingerprint signature of the person to generate a biometrically signed electronic document, Haberaecker discloses sensing biometric fingerprint signature of a witness and merging the biometric fingerprint signatures from the patient and the witness to generate a signed agreement document. Therefore, the combination of Zuili, Haberaecker and Nichols discloses the recited limitations of claims 2 and 16.  
	In regard to Merrell (Remarks, pages 28-29) for amended claim 12, Applicant’s remark has been considered but is moot because the current rejection does not rely on Merrell. 
In regard to other references, Reese, Vartanian (Remarks, pages 26-27), Applicant argued that Reese and Vartanian do not disclose merging at least two parties’ biometric fingerprint signatures to generate a biometrically signed electronic document. 
It is disagreed, Reese and Vartanian are relied on in combination with other references to address the specific limitation recited in claims 5 and 7, respectively.

Oath/Declaration
7.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:


Claim Objections
8.	a)	The amendment to the claims dated 2/16/2021 is objected to because it is not compliant with 37 CFR 1.173(b)(d) (i.e. all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. The amendments must include proper markings, matter to be omitted must be enclosed in brackets, no strikethrough, matter to be added must be underlined. The underlined matters should include the claim numbers and claim identifiers.) See MPEP § 1453.
	Claims 2-20 are new claims relative to the original patented claim 1, these claims need to be underlined in their entirety (i.e., no brackets, no strikethrough) including claim numbers and claim identifiers. 
	b)	Claim 15 recites “capturing a visible-light image and an non-visible light image of the person when sensing the biometric fingerprint signature of the person” should be -- capturing a visible light image and a non-visible light image of the person when sensing the biometric fingerprint signature of the person--
Appropriate correction is required. 

Claim Rejections - 35 USC § 112



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 6, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),           second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a)	As to claim 6, the limitation “determining a physical proximity of the person and the witness based on the time-stamps of the fingerprints” does not appear to tie to other component in the claims and to particularly point out and distinctly claim the claimed invention. 	
	b)	As to claim 19, the claim depends on claim 16 where an apparatus receives PII from a person, claim 19 recites “the person includes a first party and a second party”. A person is a human, an individual. A person cannot include 2 parties. 


35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph Discussion
	In accordance with MPEP 2181 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph will be applied to a claim limitation if it meets the following 3-prong analysis:

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 16 recites:
“input means for receiving PII from a person” - “Functional Phrase 1” or “FP1”.
“sensor means for sensing biometric fingerprint signatures of the person and a
witness” - “Functional Phrase 2” or “FP2”.
	“clock means for time-stamping the sensed biometric fingerprint signatures” - “Functional Phrase 3” or “FP3”.
	“validation means for confirming that the time-stamped biometric fingerprint
signatures were recorded within a preset time limit of each other” - “Functional Phrase 4” or “FP4”.
	“encoder means for encoding the confirmed biometric fingerprint signatures into
a machine-readable confirmation data set” - “Functional Phrase 5” or “FP5”.

“output means for outputting the biometrically signed electronic document” - “Functional Phrase 7” or “FP7”.
Claim 17 recites: 
“encryption means for encrypting the biometrically signed electronic document to
prevent forgery, tampering, or accidental disclosure” - “Functional Phrase 8” or “FP8”.
Claim 18 recites:
“an encryption module for encoding and encrypting the electronic document in
accordance with a private encryption key unique to the biometrically signed electronic
document” -  “Functional Phrase 9” or “FP9”.
Claim 19 recites: 
	“display means for providing a visual display of the proposed agreement
Document” - “Functional Phrase 10” or “FP10”.
           “acceptance means for receiving an affirmative or negative response from each of the first party and the second party responsive to the display means as to acceptance of the proposed agreement document” - “Functional Phrase 11” or “FP11”.

	FP1-FP11 recite the above recited functions, the Examiner concludes that FP1-FP11 meet Invocation Prong (B).
The examiner determines that the claim satisfies the first and second set of the 3-prong analysis. The examiner further determines that the “input”, “sensor”, “clock”, “validation”, “encoder”, “collector”, “output”, “encryption”, “display”, “acceptance” are not modified by sufficient structure, materials, or acts for performing the claimed function.
Therefore, this limitation satisfies the 3-prong analysis and thus is considered to invoke 112 6th paragraph.

Corresponding structure for Functional Phrases
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II).
	The Examiner has again carefully reviewed the original disclosure to determine the corresponding structure for FP1-FP11. In reviewing the original disclosure, the Examiner finds that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
	Regarding FP1-FP11, support in the disclosure for the recitations are:

“FIG. 3 Alternate embodiment: This example chart demonstrates how a private biometric signature can be used to confirm a real-time medical transaction. For medical fraud prevention, these steps demonstrate how a patient can review a document and then certify with a witness, using a real-time apparatus, with hardware encryption.” (i.e., patient can review a medical document, certify by fingerprint signatures of the patient and witness and the certified document is timestamped, encoded and outputted)
Based on the disclosure of the ‘129 Patent above, there is sufficient structure for performing the FP1-FP11 as claimed.  

Claim Rejections - 35 USC §251
	35 U.S.C. 251 (a) reads as follows:
Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

10.	Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in paragraph 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,587,945 (Pasieka) in view of US PG-Pub 2004/0026496  (Zuili) in view of US 8,571,973 (Haberaecker et al.) and further in view of US PG-Pub 2013/0127909 (Nichols et al.).
As to claim 1, Pasieka discloses a computer-implemented recording method within a dedicated device for recording a medical transaction declaration record in real-
receiving an input of an agreement document and providing a visual display of the agreement document on the display screen (i.e., image of health information (Pasieka: 4:16-25) is displayed to reviewer, Pasieka: 6:15-23);
prompting for an affirmative or negative response from the patient for affirmation or disavowal of the agreement document through the display screen (i.e., reviewer enters comments about the image, Pasieka: 6:27-29);
activating the camera to capture a photograph of the patient (i.e., video cameras capturing what the reviewer was looking at, the viewer’s expression, Pasieka: 10:58-63); 
Pasieka discloses time-stamping and encoding the photgraph (i.e., digital camera produces an image, the image is hashed and encrypted by the server (Pasieka: 4:11-57), the date and time can be included (Pasieka: 5:7-8)), Pasieka does not disclose, however Zuili discloses:
activating the biometric readers to record biometric fingerprint signatures of the patient and a witness (i.e., acquiring biometric data, Zuili: Fig. 4B, 450);
(i.e., user information is compiled, encrypted and time-stamped, Zuili: [0026], Fig. 4B, 442-456);
outputting the signed agreement document to a computing main board, certified with the biometric fingerprint signatures of the patient and the witness (i.e., the encrypted biometric data is stored into the smartcard, Zuili: Fig. 4B, 456).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of activating the biometric readers to record biometric fingerprint signatures of the patient and a witness; time-stamping and encoding the biometric fingerprint signatures into a machine-readable confirmation data set and outputting the signed agreement document to computing main board, certified with the biometric fingerprint signatures of the patient and the witness in the system of Pasieka, as Zuili teaches so as to provide a high degree of data security and integrity.
Pasieka discloses creating document with image and the server signs the document (Pasieka: Abstract), the content of document is a designed choice (image/photgraph, biometric data, etc.), so Pasieka does teach having the document signed by all parties. Haberaecker discloses electronic signing of an electronic document by several parties (borrowers, lenders, notaries, witnesses), Haberaecker: Fig. 2, 5:27-42, 9:61-10-2). The combination of Pasieka and Zuili does not disclose, however Haberaecker discloses 
recording fingerprint of a witness (i.e., when eSigning tab is selected, the electronic signatures identifies the names of the parties who will sign (notaries, witnesses) or have signed certain document electronically, Haberaecker: 10: 35-46. A SIG_OBJECT element corresponds to any external object code to be presented as an electronic signature. This would correspond to an HTML embed tag for the specific purpose of presenting a captured signature (e.g., a form of a biometric signature), Haberaecker: 11:46-50).  
merging the biometric fingerprint signatures from the patient and the witness to generate a signed agreement document (i.e., Haberaecker: 13:13-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of recording fingerprint of a witness and merging the biometric fingerprint signatures from the patient and the witness to generate a signed agreement document in the system of Pasieka and Zuili, as Haberaecker teaches so as to facilitate a variety of services for multiple parties. 
The combination of Pasieka, Zuili and Haberaecker does not disclose, however Nichols discloses:
electronically determining that the biometric fingerprint signatures are recorded within a predetermined time period (i.e., collecting of biometric data from multiple stations and multiple simultaneous biometric data streams can be displayed in real-time, Nichols: Figs. 1, 4, [0071-0072]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of electronically determining that the biometric fingerprint signatures are recorded within a predetermined time period in the system of Pasieka, 
As to claim 20, the combination of Pasieka, Zuili, Haberaecker, and Nichols discloses the predetermined time period is 1000ms (1second) (i.e., the biometric data are collected, aggregated, structured and processed in real-time (e.g., happening “live” or “on-the fly”). The duration of the predetermined time period would also be a designed choice. 

12.	Claims 2-3, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub 2004/0026496  (Zuili) in view of US 8,571,973 (Haberaecker et al.) and further in view of US PG-Pub 2013/0127909 (Nichols et al.).
As to claims 2-3, 16-17, Zuili discloses a method for recording an electronic document including personally identifiable information (Pll), comprising:
receiving Pll from a person (i.e., user information is compiled, Zuili: [0026, Fig. 4B, 442);
sensing biometric fingerprint signatures of the person and a witness (i.e., acquiring biometric data, Zuili: Fig. 4B, 450);
time-stamping the sensed biometric fingerprint signatures and encoding the confirmed biometric fingerprint signatures into a machine-readable confirmation data set (i.e., user information is compiled, encrypted and time-stamped, Zuili: [0026], Fig. 4B, 442-456);
Zuili: Fig. 4B, 442-456); and
outputting the biometrically signed electronic document (i.e., the encrypted biometric data is stored into the smartcard, Zuili: Fig. 4B, 456).
Zuili does not disclose, however Haberaecker discloses 
sensing biometric fingerprint signature of a witness (i.e., when eSigning tab is selected, the electronic signatures identifies the names of the parties who will sign (notaries, witnesses) or have signed certain document electronically, Haberaecker: 10: 35-46. A SIG_OBJECT element corresponds to any external object code to be presented as an electronic signature. This would correspond to an HTML embed tag for the specific purpose of presenting a captured signature (e.g., a form of a biometric signature), Haberaecker: 11:46-50).  
merging the biometric fingerprint signatures from the patient and the witness to generate a signed agreement document (i.e., Haberaecker: 13:13-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of sensing biometric fingerprint signature of a witness and merging the biometric fingerprint signatures from the patient and the witness to generate a signed agreement document in the system of Zuili, as Haberaecker teaches so as to facilitate a variety of services for multiple parties. 

confirming that the time-stamped biometric fingerprint signatures were recorded within a preset time limit of each other (i.e., collecting of biometric data from multiple stations and multiple simultaneous biometric data streams can be displayed in real-time, Nichols: Figs. 1, 4, [0071-0072]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of confirming that the time-stamped biometric fingerprint signatures were recorded within a preset time limit of each other in the system of Zuili and Haberaecker, as Nichols teaches, so as to simultaneously collect biometric data from participants.

13.	Claims 4, 10-11, 13-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub 2004/0026496  (Zuili) in view of US 8,571,973 (Haberaecker et al.) in view of US PG-Pub 2013/0127909 (Nichols et al.) and further in view of US 6,587,945 (Pasieka).
As to claim 4, the combination of Zuili, Haberaecker and Nichols does not disclose however Pasieka discloses 
acguiring a photographic image of the person or the witness (i.e., video cameras capturing what the reviewer was looking at, the viewer’s expression, Pasieka: 10:58-63); 
merging the received Pll with the acquired photographic image and the encoded

document (i.e., Haberaecker discloses the merging step as addressed in the above claim 2. Pasieka discloses merging the photo image of the person to generate a signed electronic document, Pasieka: 10:39-11:12).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of acguiring a photographic image of the person or the witness and merging the acquired photographic image to generate the signed electronic document in the system of Zuili, Haberaecker and Nichols, as Pasieka teaches so as to provide a document with metadata.
As to claim 10, the combination of Zuili, Haberaecker and Nichols discloses prompting for a type of biometric reading (i.e., acquiring biometric data, Zuili: Fig. 4B, 450), the combination does not disclose, however Pasieka discloses
recording a response through an apparatus display with user-selectable response for affirmation of the electronic document (i.e., reviewer enters comments about the image, Pasieka: 6:27-29);
merging the recorded response and the biometric signatures from the person
and the witness into an electronic document to generate the signed electronic
document (i.e., all information is combined into a document, Pasieka: Fig. 1f).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of recording a response through an apparatus display with user-selectable response and merging the recorded response and the biometric signatures from the person and the witness into an electronic document to generate the 
	As to claim 11, the combination of Zuili, Haberaecker, Nichols and Pasieka discloses wherein the Pll includes the person’s surname, given name, date of birth, and identifying number (i.e., borrower information, Haberaecker: Fig. 2, 202), and wherein the response includes an affirmative response or a negative response for affirmation of disavowal of the electronic document, respectively (i.e., reviewer enters comments about the image, Pasieka: 6:27-29).
As to claim 13, the combination of Zuili, Haberaecker and Nichols discloses temporarily storing the Pll and biometric information prior to outputting the biometricallv signed electronic document (i.e., temporarily storing information in RAM, Zuili: [0045]).
The combination of Zuili, Haberaecker and Nichols does not disclose, however Pasieka discloses permanently deleting all temporarily stored information as it is used or output (i.e., the information can be deleted after it is being output (i.e., receipt from the server, Pasieka: Fig. 2g; 11:27-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of permanently deleting all temporarily stored information as it is used or output in the system of Zuili, Haberaecker and Nichols, as Pasieka teaches,  so as to enhance the security of data.
As to claim 14, the combination of Zuili, Haberaecker, Nichols and Pasieka discloses capturing a plurality of photographic images (i.e., video cameras capturing what the reviewer was looking at, the viewer’s expression, Pasieka: 10:58-63); encoding (i.e., the image (e.g., digital still camera, video/audio images of medical record) is created, hashed and encrytped to form an image signature, Pasieka: 4:10-52); and purging all temporarily stored unencrypted data before outputting the encrypted biometrically signed electronic document (i.e., the information can be deleted after it is being output (i.e., receipt from the server, Pasieka: Fig. 2g; 11:27-32); and temporarily storing the encoded plurality of photograph images (i.e., temporarily storing information in RAM, Zuili: [0045]).
As to claim 15, the combination of Zuili, Haberaecker, Nichols discloses 
	sensing the biometric fingerprint signature of the person ((i.e., acquiring biometric data, Zuili: Fig. 4B, 450);
time-stamping and privacy-encoding the captured images and the biometric
fingerprint signatures of the person and the witness into a machine-readable confirmation data set (i.e., user information is compiled, encrypted and time-stamped, Zuili: [0026], Fig. 4B, 442-456);
merging the proposed agreement document with the time-stamped privacy-encoded images and biometric fingerprint signatures to generate a signed agreement document memorialized or certified with the images and biometric fingerprint signatures document (i.e., Zuili: Fig. 4B, 442-456).
(i.e., image of health information (Pasieka: 4:16-25) is displayed to reviewer, Pasieka: 6:15-23); prompting the person to acknowledge and accept the proposed agreement document with the person’s respective biometric fingerprint signature (i.e., reviewer enters comments about the image, Pasieka: 6:27-29); capturing a visible-light image patient and a non-visible-light image of the person (i.e., video cameras capturing what the reviewer was looking at, the viewer’s expression, Pasieka: 10:58-63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of displaying a proposed agreement document; prompting the person to acknowledge and accept the proposed agreement document with the person’s respective biometric fingerprint signature; capturing a visible-light image patient and a non-visible-light image of the person in the system of Zuili, Haberaecker and Nichols, as Pasieka teaches so as to provide a document with metadata.
As to claim 18, the combination of Zuili, Haberaecker, Nichols discloses a plurality of biometric fingerprint readers (i.e., plug-in biometric device, Zuili: [0020]); a display screen (i.e., LCD display, Zuili: [0042]); and an encryption module for encoding and encrypting the electronic document in accordance with a private encryption key unique to the biometricallv signed electronic document (i.e., data is encrypted using public or session key, Zuili: [0032, 0037]).
(i.e., video camera, Pasieka, Fig. 4, 458; Fig. 5, 528).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of having at least one camera in the system of Zuili, Haberaecker, Nichols, as Pasieka discloses, so as to provide a document with metadata. 
As to claim 19, the combination of Zuili, Haberaecker, Nichols and Pasieka discloses wherein the electronic document is a proposed agreement document between two parties (i.e., electronic document are data sharing between mortgage industry participants, Haberaecker: 2: 22-30), the apparatus further comprising: display means for providing a visual display of the proposed agreement document (i.e., image of health information (Pasieka: 4:16-25) is displayed to reviewer, Pasieka: 6:15-23); acceptance means for receiving an affirmative or negative response from the person responsive to the display means as to acceptance of the proposed agreement document (i.e., reviewer enters comments about the image, Pasieka: 6:27-29. Haberaecker discloses an electronic closing platform facilitates closing data and documents from a variety of closing services for lenders, closing agents, borrowers and other parties to closing transactions. Muttiple parties need to e-sign closing documents (Haberaecker: Figs. 5A-C; 2:22-43).

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub 2004/0026496  (Zuili) in view of US 8,571,973 (Haberaecker et al.) in view of US PG-Pub 2013/0127909 (Nichols et al.) in view of US 6,587,945 (Pasieka) and further in view of US PG-Pub 2016/0364723 (Reese et al.).
As to claim 5, the combination of Zuili, Haberaecker and Nichols does not disclose however Pasieka discloses performing a facial recognition scan on the acquired photographic image (i.e., face scanning (a camera or other like image sensor, Reese: [0032]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of performing a facial recognition scan on the acquired photographic image in the system of Zuili, Haberaecker, Nichols, Pasieka, as Reese teaches so as to detect or sense biometric data to authenticate a user’s identity.

15.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub 2004/0026496  (Zuili) in view of US 8,571,973 (Haberaecker et al.) in view of US PG-Pub 2013/0127909 (Nichols et al.) and further in view of US PG-Pub 2015/0321606 (Vartanian et al.).
As to claims 7-8, the combination of Zuili, Haberaecker and Nichols does not disclose, however Vartanian discloses acquiring a first visible-light image and a second non-visible light image of at least one of the person or the witness (i.e., visible light camera arranged to capture a photograph, Vartanian: [0054]); merging the received Pll (i.e., Zuili: Fig. 4B, 442-456.  Images sensors are combined, Vartanian: [0054]).
	It would have been obvious to one of ordinary skill in the art to employ the use of acquiring a first visible-light image and a second non-visible light image of the person and merging the images to generate the electronic document in the system of Zuili, Haberaecker and Nichols, as Vartanian teaches so as to enhance the security of data. 
	As to claim 9, the combination of Zuili, Haberaecker, Nichols and Vartanian discloses the non-visible light image comprises infrared imagery (i.e., Vartanian: [0044, 0051]).

16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub 2004/0026496  (Zuili) in view of US 8,571,973 (Haberaecker et al.) in view of US PG-Pub 2013/0127909 (Nichols et al.) in view of US PG-Pub 2013/0179188 (Hyde et al.).
	As to claim 12, the combination of Zuili, Haberaecker, Nichols does not disclose, however Hyde discloses displaying countdown timer instructions for acquiring photographs (i.e., countdown timer for performing tasks, not specifically acquiring photographs, but the concept of timing and counting down while tasks are performed is taught by Hyde: [0294,0397]), wherein the PII includes the photographs (i.e., receiving an image of a  patient, Hyde: Fig. 4, 484).  
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992